[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO MODIFY ORCORRECT JUDGMENT
Out of a total of 9,300 shares of stock in the H. J. Heinz Company, the plaintiff presently owns 5,050 shares of stock and the defendant owns 4,250 shares, giving the plaintiff 800 more shares than the defendant. In the judgment of dissolution dated July 11, 1996, the parties agreed that "all stock holdings shallbe equally divided."  (Emphasis added.)
The court finds that by mutual mistake the parties listed the total shares they owned in the H. J. Heinz Company at 6,300 shares when in fact they owned 9,300 shares. The separation agreement is clear and unequivocal that the stock owned as of the CT Page 10900 date of judgment was to be divided equally between the parties.
A dissolution judgment may be modified and corrected on the ground of mutual mistake. Hill v. Hill, 39 Conn. App. 258, 265
(1995). Therefore, judgment shall be corrected and modified in accordance with the agreement as follows:
1. Plaintiff is ordered to transfer to the defendant 400 shares of the H. J. Heinz Company stock in order to effect an equal distribution of the stock holdings as each party would then own 4,650 shares of H. J. Heinz stock.
PETRONI, J.